Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Wasco on October 22, 2021.

The application has been amended as follows: 

In claim 1, line 2, after “impact body”, insert --having an impact side and a backside--
In claim 1, line 8, after “orientation,” insert --wherein the elastic tension members each have an elongated body that extends over an edge of the impact body from the impact side to the backside to create a tension pre-load, and--
In claim 1, line 9, replace “an impact side” with --the impact side--
In claim 1, lines 9-10, replace “an edge” with --the edge--
In claim 3, line 2, replace “an edge” with --the edge--


In claim 10, line 2, after “foam panel”, insert --having an impact side and a backside--
In claim 10, line 8, after “openings,” insert --wherein the elastic members each have an elongated body that extends over an edge of the foam panel from the impact side to the backside to create a tension pre-load, and--
In claim 10, line 9, replace “an impact side” with --the impact side--
In claim 10, lines 9-10, replace “an edge” with --the edge--
Replace claim 16 with the following: --The target of claim 10, wherein the the tension pre-load.--
In claim 17, line 2, replace “an edge” with --the edge--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /October 22, 2021/